DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.		Claims 11 and 18 are objected to because of the following informalities:  the limitation “each of each of the received signals” should be changed to “each of the received signals”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.		Claims 1-2, 4, 9-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daman et al. (US 2014/0277935).
Regarding claim 1, Daman teaches a mobile device (Fig. 3). Daman teaches that a receiver configured to receive signals transmitted from a stationary signal transmitting system associated with tracking vehicles (Fig. 3, 4 and pages 2, paragraphs 30 – pages 3, paragraphs 42, where teaches configuring to receive signals from a system associating with tracking vehicles), wherein the mobile device is located in a first vehicle (Fig. 3 and pages 3, paragraphs 38 – 40, where teaches cell phone is located in a vehicle), and a processor configured to determine a signal strength for each of the received signals (Fig. 3, 4 and pages 2, paragraphs 30 – pages 3, paragraphs 42, where teaches determining or measuring a received signal strength value for each received signals), and determine a position of the first vehicle based on the determined signal strengths (Fig. 3, 4 and pages 2, paragraphs 30 – pages 3, paragraphs 42, where teaches determining position of wireless device relative to vehicle based on measuring a received signal strength value).
Regarding claim 2, Daman teaches that the received signals comprise Bluetooth low energy (BLE) or Wi-Fi signals transmitted from the stationary signal transmitting system (Fig. 3, 4, pages 2, paragraphs 29 – pages 3, paragraphs 42, and pages 6, paragraphs 57-58).
Regarding claim 4, Daman teaches that when determining the signal strength for each of the received signals (Fig. 3, 4 and pages 2, paragraphs 30 – pages 3, paragraphs 42, where teaches determining or measuring a received signal strength value for each received signals), the processor is configured to determine the signal strength of each of a plurality of BLE or WiFi signals transmitted from at least one antenna associated with the stationary signal transmitting system (Fig. 3, 4, pages 2, paragraphs 29 – pages 3, paragraphs 42, and pages 6, paragraphs 57-58), and generate vehicle position information relative to the at least one antenna based on the determined signal strengths (Fig. 3, 4 and pages 2, paragraphs 30 – pages 3, paragraphs 42, where teaches determining position of wireless device relative to vehicle based on measuring a received signal strength value).
Regarding claim 9, Daman teaches that the processor is configured to
generate a response to a received BLE beacon signal with unique identification information (Fig. 3, 4, pages 2, paragraphs 29 – pages 3, paragraphs 42, and pages 6, paragraphs 57-58).
Regarding claim 10, Daman teaches that a BLE transmitter configured to transmit the response (Fig. 3, 4, pages 2, paragraphs 29 – pages 3, paragraphs 42, and pages 6, paragraphs 57-58).
Regarding claim 11, Daman teaches that when determining a signal strength, the processor is configured to: identify a received signal strength indicator (RSSI) for each of each of the received signals (Fig. 3, 4, pages 2, paragraphs 29 – pages 3, paragraphs 42, and pages 6, paragraphs 57-58), wherein each of the received signals comprises an identifier associated with a particular lane (Fig. 3, 4 and pages 2, paragraphs 30 – pages 3, paragraphs 42).
Regarding claim 15, Daman teaches all the limitation as discussed in claim 1. Furthermore, Daman further teaches that determine a position of a vehicle in which the mobile device is located based on the determined signal strengths (Fig. 3, 4 and pages 2, paragraphs 30 – pages 3, paragraphs 42, where teaches determining position of wireless device relative to vehicle based on measuring a received signal strength value).
Regarding claim 16, Daman teaches all the limitation as discussed in claims 1 and 4. 
Regarding claim 17, Daman teaches that when determining the position of the vehicle, the instructions cause the processor to determine the position of the vehicle relative to a lane on the roadway based on signal strengths of the received signals (Fig. 3, 4 and pages 2, paragraphs 30 – pages 3, paragraphs 42, where teaches determining position of wireless device relative to vehicle based on measuring a received signal strength value).
Regarding claim 18, Daman teaches all the limitation as discussed in claims 1 and 11. 

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.		Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daman in view of Volpi (US 2012/0022944).
Regarding claim 3, Daman teaches that the BLE signals or WiFi signals comprise signals comprising at least one of a beacon identifier, an identifier associated with the stationary signal transmitting system, a lane identifier, or a time (Fig. 3, 4, pages 2, paragraphs 29 – pages 3, paragraphs 42, and pages 6, paragraphs 57-58). However, Daman does not specifically disclose the limitation “WiFi signals comprise advertisement signals comprising at least one of a beacon identifier, an identifier associated with the stationary signal transmitting system, a lane identifier, or a time”. However, Volpi teaches the limitation “WiFi signals comprise advertisement signals comprising at least one of a beacon identifier, an identifier associated with the stationary signal transmitting system, a lane identifier, or a time” (pages 11, paragraphs 113-117 and Fig. 1, 6, where teaches identifying the location of mobile device for offering advertisement signals to appreciate radio frequency identifier using Wi-Fi signals or Bluetooth signals, and tracking the location of mobile device and transmitting signals using antennas and receiving the signal using antennas). It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to modify the Daman’s system as taught by Volpi, provide the motivation to achieve providing enhanced media service for mobile device based on determined location during particular time period using in Wi-Fi or Bluetooth communication. 
Regarding claim 8, Daman and Volpi teach all the limitation as discussed in claim 3. Furthermore, Daman teaches that the receiver is configured to receive a plurality of signal transmitted from a plurality of antennas associated with the stationary signal transmitting system (Fig. 3, 4, pages 2, paragraphs 29 – pages 3, paragraphs 42, and pages 6, paragraphs 57-58).

Allowable Subject Matter
6.		Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the stationary signal transmitting system comprises a plurality of antennas distributed at least one of across or adjacent a roadway or a multi-lane tolling plaza, and wherein the receiver is configured to receive unique advertisement signals transmitted from at least some of the plurality of antennas, and when determining the position of the first vehicle, the processor is configured to determine, over a period of time, a highest RSSI associated with one of the received signals, and identify a lane associated with the highest RSSI based on the identifier” as specified the claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Turner et al. (US 2013/0317895) discloses Wireless Mobile Communication System Rewards Royalty System and Method.
Barnard et al. (US 2020/0127698) discloses Interactive Applications Using Data from Light Sensory Networks.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
October 21, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649